NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                     Submitted  January  17,  2014*  
                                                                                                      Decided  January  24,  2014    
  
                                                                                                                Before  
  
                                                                                               RICHARD  D.  CUDAHY,  Circuit  Judge  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               ILANA  DIAMOND  ROVNER,  Circuit  Judge  
  
  
  
No.  13-­‐‑1572                                                                                                                  Appeal   from   the   United  
                                                                                                                                 States   District   Court   for   the  
CHINELO  O.  OPARAECHE,                                                                                                          Northern   District   of   Illinois,  
     Plaintiff-­‐‑Appellee,  
                                                                                                                                 Eastern  Division.  
                                               v.                                                                                  
                                                                                                                                 No.  12  C  1586  
RALPH  REDDY  and  JOHN  VERIHA  TRUCKING,  INC.,                                                                                Sidney   I.   Schenkier,   Magis-­‐‑
      Defendants-­‐‑Appellees.                                                                                                   trate  Judge.  

Appeal  of  ’LANRE  O.  AMU  
  
  
                                                   Order  
                                                         
   Attorney  ’Lanre  Amu  represented  Chinelo  Oparaeche  in  making  a  claim  arising  
from  a  collision  between  a  semi-­‐‑tractor  trailer  and  Oparaeche’s  car.  Oparaeche  fired  
Amu  after  four  months  and  hired  new  lawyers,  who  sued  and  recovered  $262,500  by  
                                                                                                 
           *  Appellees  elected  not  to  file  briefs.  After  examining  appellant’s  brief  and  the  record,  we  have  con-­‐‑

cluded  that  oral  argument  is  unnecessary.  See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                             
No.  13-­‐‑1572                                                                                                               Page  2  

settlement.  Then  Amu  asked  the  magistrate  judge,  who  had  presided  by  mutual  con-­‐‑
sent,  to  award  him  $52,500  (or  at  least  $36,500)  as  a  matter  of  quantum  meruit.  The  mag-­‐‑
istrate  judge  thought  $7,000  more  appropriate,  and  Amu  appeals.  He  has  recently  been  
suspended  from  practice  by  Illinois,  but  as  far  as  we  know  this  does  not  affect  his  enti-­‐‑
tlement  to  collect  fees  already  earned.  
       
     Subject-­‐‑matter  jurisdiction  is  questionable.  Amu  assumed  that  the  federal  courts’  
supplemental  jurisdiction  covers  all  disputes  about  attorneys’  fees,  even  when  the  legal  
work  for  which  the  fees  are  claimed  predated  the  commencement  of  litigation.  The  
magistrate  judge  took  the  same  view,  relying  on  decisions  mentioned  below.  But  Kokko-­‐‑
nen  v.  Guardian  Life  Insurance  Co.  of  America,  511  U.S.  375  (1994),  holds  that  disputes  re-­‐‑
lated  to  federal  litigation  do  not  automatically  come  within  the  supplemental  jurisdic-­‐‑
tion.  Unless  a  dispute  is  part  of  the  same  case  or  controversy,  see  28  U.S.C.  §1367(a),  it  
needs  an  independent  basis  of  jurisdiction.  Oparaeche,  Amu,  and  Oparaeche’s  other  at-­‐‑
torneys  all  are  citizens  of  Illinois;  the  diversity  jurisdiction,  28  U.S.C.  §1332,  could  not  
support  this  litigation.  And  Gunn  v.  Minton,  133  S.  Ct.  1059  (2013),  adds  that  a  dispute  
about  legal  malpractice  during  federal  litigation  is  not  the  same  case  or  controversy  as  
the  underlying  litigation,  does  not  arise  under  federal  law,  and  therefore  not  only  needs  
an  independent  basis  of  federal  jurisdiction  but  also  is  not  within  the  federal  circuit’s  
exclusive  jurisdiction  when  the  underlying  litigation  is  a  patent  suit.  
       
     A  number  of  decisions  by  this  circuit  hold  that  federal  courts  possess  supplemental  
jurisdiction  over  attorneys’  fee  disputes  related  to  litigation  within  their  jurisdictions.  
See,  e.g.,  Elusta  v.  Chicago,  696  F.3d  690,  694  (7th  Cir.  2012);  Rissman  v.  Rissman,  229  F.3d  
586,  587–88  (7th  Cir.  2000);  see  generally  Abbott  Laboratories  v.  CVS  Pharmacy,  Inc.,  290  
F.3d  854,  858  (7th  Cir.  2002).  Opinions  such  as  Kokkonen  and  Gunn  suggest  that  our  cir-­‐‑
cuit’s  approach  may  need  reconsideration.  But  this  is  not  the  occasion  to  revisit  the  sub-­‐‑
ject.  Amu  has  not  addressed  it,  and  no  other  litigant  has  filed  an  appellate  brief.  Pru-­‐‑
dence  implies  waiting  until  we  can  be  sure  that  all  material  arguments  have  been  con-­‐‑
sidered.  We  shall  apply  the  law  of  the  circuit  as  it  stands.  
       
     Amu’s  appellate  brief  contains  offensive,  ad  hominem  comments*  and  is  not  worthy  
of  a  member  of  the  bar.  The  filing  of  similar  documents  is  why  Amu  was  suspended  

                                                                                                 
           *  For  example,  the  brief’s  summary  of  argument  begins:  “The  only  basis  for  Mark  Solmor  [one  of  the  

lawyers  who  replaced  Amu]  getting  the  case  is  that  he  referred  plaintiff  Chinelo  Oparaeche  to  loan  sharks  
charging  approximately  70%  interest  loan,  and  Amu  could  not  do  that.  Magistrate  [Judge]  Schenkier  and  
Mark   Solmor   who   are   Jews   are   aware   of   the   same   prohibition   had   plaintiff   been   a   Jew   like   them.”   The  
brief  also  asserts  that  the  award  is  “unfair  to  Amu  but  generous  to  Solmor—a  fellow  Jew.”  
No.  13-­‐‑1572                                                                                Page  3  

from  practice  in  Illinois  (and  removed  from  this  court’s  bar  on  December  6,  2013).  We  
see  no  need  to  dignify  his  arguments  with  extended  discussion.  For  the  reasons  given  
by  the  magistrate  judge,  the  decision  under  review  is  sound.  

                                                                                            AFFIRMED